Dewey, J.
The question is as to the appeal in this case having been seasonably taken. By the provisions of the Rev. Sts. c. 85, § 13, any party aggrieved by the judgment of a justice of the peace in any civil action “ may, at any time within twenty four hours after the entry of judgment, appeal therefrom.” The proceedings were before the justices’ court of the city of Boston, a court having its peculiar organization under the special act creating the same, and the jurisdiction and proceedings of which in civil actions are like those of justices of the peace. Rev. Sts. c. 87, §§ 11, 13. It was within the province of the court to designate certain days of the week for holding its sessions, and for some purposes those days have been considered and treated as regular term days of that court. Sawtell, *431petitioner, 6 Pick. 110. But the court had established rules for regulating the course of proceeding therein, and had adopted and promulgated one to this effect: “ In actions defaulted for want of appearance at the calling of the new docket on the first day of the term, judgment shall be entered at the adjournment of the court on that day, unless the court shall otherwise order.” By the amended return of the record of the justices’ court it is certified “ that the judgment was ordered at the adjournment of .the court on that day,” under the above rule. Such being the case, the fact of judgment being rendered on the first day is established, though not formally entered on the docket. The rule above cited is tantamount to an express order of the court, fixing the day of entering judgment in this and similar cases. This default was not taken off, but remains as the ground of the judgment in the justices’ court. This being so, the appeal should have been taken within twenty four hours after the adjournment of the court on the first day of the term. This not having been taken within that period, it was too late to claim the same" on the 23d of December. Welch v. Damon, 11 Gray, 383.

Exceptions overruled.